                       Case 1:21-cv-01919-JGK Document 3 Filed 03/05/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________  DistrictofofNew
                                               Southern District      __________
                                                                         York


 COMMODITY FUTURES TRADING COMMISSION                          )
                             Plaintiff                         )
                                v.                             )      Case No.     21-CV-1919
JOHN DAVID MCAFEE and JIMMY GALE WATSON                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          COMMODITY FUTURES TRADING COMMISSION                                                                         .


Date:          03/05/2021                                                             s/ Kenneth Brent Tomer
                                                                                          Attorney’s signature


                                                                                   Kenneth Brent Tomer KT2438
                                                                                     Printed name and bar number
                                                                              DIVISION OF ENFORCEMENT
                                                                        COMMODITY FUTURES TRADING COMMISSION
                                                                             140 BROADWAY, 19TH FLOOR
                                                                                 NEW YORK, NY 10005
                                                                                                Address

                                                                                      KTOMER@CFTC.GOV
                                                                                            E-mail address

                                                                                          (646) 746-9700
                                                                                          Telephone number

                                                                                          (646) 746-9940
                                                                                             FAX number
